EXHIBIT 10(a)25

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

THE SOUTHERN COMPANY

 

Effective as of March 1, 2006, the following are the annual base salaries of the
Chief Executive Officer and the four other most highly compensated executive
officers of The Southern Company (the “Company”) who were serving as executive
officers at December 31, 2005.

 

David M. Ratcliffe

President and Chief Executive Officer

$1,039,300

Charles D. McCrary

Executive Vice President of the Company,

President and Chief Executive Officer of Alabama

Power Company

$615,000

Michael D. Garrett

Executive Vice President of the Company,

President and Chief Executive Officer of Georgia Power

Company

$586,000

Thomas M. Fanning

Executive Vice President, Chief Financial Officer and

Treasurer

$592,000

G. Edison Holland

Executive Vice President and General Counsel

$526,000

 

 

 

 

 